Citation Nr: 9905930
Decision Date: 03/03/99	Archive Date: 06/24/99

DOCKET NO. 97-14 410               DATE MAR 03, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Waiver of recovery of loan guaranty indebtedness.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel

INTRODUCTION

The appellant's unverified period of service was from December 1968
to July 1970.

This matter has come before the Board of Veterans'Appeals (Board)
on appeal from a December 1996 decision on a waiver of the
Committee on Waivers and Compromises at the Houston, Texas, VA,
Regional Office (RO).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appellant's appeal has been obtained by the agency of original
jurisdiction.

2. The appellant and his spouse purchased the subject property in
September 1989 for $ 132,600.00 which was used as security for the
VA guaranteed loan in the amount of $ 127,200.00, agreed to pay the
VA guaranteed loan under the terms of the deed of trust and deed of
trust note, and agreed to indemnify the VA in the event of a loss
by the VA-following a default and substitute trustee sale of the
subject property.

3. There was a default on the VA guaranteed loan and the appellant
and his ex- spouse freely negotiated and executed a promissory note
and a compromise agreement with the VA, wherein they each agreed to
repay the VA the amount of $3,000.00 in exchange for the VA's
approval of the compromise sale of the subject property.

4. There was a compromise sale of the subject property resulting in
the loan guaranty indebtedness in the amount of $12,437.20; the VA
waived a portion of the loan guaranty indebtedness in the amount of
$6,437.20.

5. The appellant was at fault in the creation of the loan guaranty
indebtedness;

6. The VA was not at fault in the creation of the loan guaranty
indebtedness.

7. There were mitigating circumstances in that the appellant and
his ex-spouse found a buyer for the subject property and ultimately
sold the subject property, thus preventing a foreclosure.

8. The appellant would be unjustly enriched if a waiver of the loan
guaranty indebtedness in the original amount of $3,069.99, was
granted.

9. The appellant has the financial ability to permit repayment of
the loan guaranty indebtedness, without resulting in undue
financial hardship to him, and repayment of the loan guaranty
indebtedness would not be inequitable.

CONCLUSIONS OF LAW

1. There was a loss by the VA after the default on the VA
guaranteed loan and compromise sale of the subject property which
constituted the security for the loan. 38 U.S.C.A. 5107 (a), 5302
(West 1991 & Supp. 1998); 38 C.F.F, 1.965(a) (1998).

2. Recovery of the loan guaranty indebtedness, in the principal
amount of $3,069.99, would not violate the principles of equity and
good conscience. 38 U.S.C.A. 5107, 5302; 38 C.F.R. 1.965(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the appellant's claim with respect to the
waiver, is "well grounded" within the meaning of 38 U.S.C.A.
5107(a). That is, the appellant has presented a claim which is not
inherently implausible. The Board is satisfied that all relevant
facts have been properly developed. No further assistance to the
appellant is required to comply with the duty to assist the
appellant mandated by 38 U.S.C.A. 5107(a).

Factual Background

The documentary evidence before the Board supports the following
factual summary:

In September 1989, the appellant and his spouse acquired title to
real property located in Seabrook, Texas, hereinafter referred to
as the subject property, for $132,600.00. The purchase of the
subject property was financed by a VA guaranteed loan in the
original amount of $127,200.00.

In conjunction with the purchase of the property, the appellant
executed a VA Application for Home Loan Guaranty, VA Form 26-1802a,
in August 1989. In that document, the appellant certified and
agreed to repay the VA for any claim which VA would be required to
pay the lender on account of default under the terms of the loan.
The appellant agreed that the regulations, issued under Chapter 37,
Title 38 of the United States Code and in effect on the date of the
loan, governed the rights, duties, and liabilities of the parties.
The appellant agreed and certified to the following: "As a home
loan borrower, you will be legally obligated to make the mortgage
payments called for by your mortgage loan contract. The fact that
you dispose of the property after the loan has been made WILL NOT
RELIEVE YOU OF LIABILITY FOR MAKING THESE PAYMENTS ... Also, unless
you are able to sell the property to a credit-worthy obligor who is
acceptable to the VA ... and who will assume the payment of your
obligation to the lender, you will not be relieved from liability
to repay any claim which the VA or HUD/FHA may be required to pay
your lender on account of default in your loan payment.

The amount of any such [loan guaranty] claim payment will be a debt
owed by you to the Federal Government.

- 4 -

This debt will be the object of established collection procedures."

The VA loan approval was based upon the appellant's income. An
August 1989 Request for Verification of Employment reveals that the
appellant reported that he worked as a senior research chemist. He
indicated that in the past year, he made $67,704.34. His earnings,
year-to-date, were $36,215.46. He reported that he began his
employment on July 20,1987.

The first uncured default occurred on January 1, 1993.

A Notice of Default and Intention to Foreclose was issued to the VA
in March 1993 from the noteholders The Notice of Default and
Intention to Foreclose indicated that the date of the first uncured
default was January 1, 1993. As of December 1, 1992, the unpaid
balance of the loan, including unpaid interest, was $126,438.60.
The total delinquency was $4,323.60. The noteholder stated that
they had advised the appellant and his ex-spouse of their options.
It was noted that the appellant and his ex-spouse had divorced and
his ex-spouse was living in the subject property. The appellant and
his ex-spouse had requested a deed in lieu of foreclosure. The
noteholder indicated that they had received the necessary
information from the ex- spouse and were still waiting for the
appellant to provide the necessary information. The noteholder
indicated that if they were unable to obtain definite arrangements,
they would update the account for foreclosure in 30 days.

In April 1993, the noteholder contacted the VA and requested
consideration of a deed in lieu of foreclosure.

In May 1993, the subject property was appraised. It was determined
that the reasonable value of the subject property "as is" was $13
1,000.00. The reasonable value "as repaired" was $133,000.00.

In May 1993, the VA approved the compromise sale of the subject
property for $125,000.00. The sale had to be completed by June 1,
1993. The VA informed the 

appellant and his ex-spouse that there would be a shortage on the
sale in the amount of $12,552.00. The VA indicated that they
required the appellant and this ex- spouse to each sign a
promissory note in which they agreed to pay the VA $3,000.00. The
balance of $6,552.00 would be waived for collection. The VA stated
that if the compromise sale was not completed, they would instruct
the noteholder to proceed with the foreclosure as soon as possible.
If a foreclose occurred, there would be a debt in the approximate
amount of $20,000.00 against the appellant and his ex-spouse. It
was noted that it was possible for a pre- foreclosure waiver to be
granted to the ex-spouse for a portion of the debt. However, this
would have to be approved. The VA stated that should the appellant
refuse to sign the compromise agreement, a waiver would not be
granted due to bad faith on his -part to liquidate the loan at a
lesser cost to the government. The VA indicated that they
recognized the ex-spouse's intent to terminate the loan through a
Compromise and avoid foreclosure.

In June 1993, the compromise sale of the subject property was held.
The subject property was sold for $125,000.00. At the time of the
sale, the total indebtedness, including principal and interest, was
$137,552.24.

In conjunction with the compromise sale, the appellant and his ex-
spouse each executed a promissory note and a statement and
agreement of liability for compromise claim in which they
acknowledged that they were unable to continue to pay the deed of
trust note monthly payments to the noteholder on the VA guaranteed
loan secured by the subject property. The appellant and his ex-
spouse acknowledged that as of June 1, 1993, there was a total
indebtedness in the amount of $137,552.24 and they have accepted an
offer for the purchased of the property. They further acknowledged
that they desired to avoid foreclosure of the loan and the related
consequences of a possible adverse affect upon their credit record.
The appellant and his ex-spouse acknowledged that they were
desirous of selling the subject property, but the purchase offer
amount was insufficient to satisfy the total obligation to the
mortgage holder under the loan instruments, including expenses
allowable under the loan instruments and pertinent VA regulations.
The appellant and his ex-spouse requested the VA, as guarantor of
the loan obligation, to pay the 

difference between the sales proceeds and the amount owing on the
loan. The amount to be paid by the VA was estimated to be
$12,552.00. The appellant and his ex-spouse requested the VA to pay
that amount to the mortgage holder so that the sale can be
consummated, thereby avoiding foreclosure of the loan. The
appellant and his ex-spouse indicated that they understood and
agreed that the satisfaction of the original mortgage loan by the
VA did not release their previous and subsisting obligation to
indemnify the VA for any amount paid to the noteholder on their
behalf. The appellant and his ex-spouse acknowledged that this
obligation was restated and confirmed. The appellant and his ex-
spouse each agreed to execute a promissory note payable to the VA
in the amount of $3,000.00.

In September 1993, the VA paid a loan guaranty claim to the
noteholder in the amount of $12,437.20. The VA waived a portion of
the loan guaranty indebtedness in the amount of $6,437.20.

In October 1996, the appellant filed a request for a waiver for the
loan guaranty indebtedness. He indicated that he realized that he
owed a loan guaranty indebtedness in the amount of $2,186.90.00.
However, he requested a waiver or extension of payment of the loan
guaranty indebtedness until he was able to find some employment. He
indicated that he has not had steady employment in two years and he
had to sell everything of value just to pay his necessities. The
appellant stated that he had a Ph.D. in Organic Chemistry and he
was trying to find employment in this field.

In November 1996, the VA returned the Financial Status Report, VA
Form 20-5655, to the appellant because the form was incomplete.

In a December 1996 Decision on Waiver of Indebtedness, the RO
denied the appellant's request for a waiver. The RO determined that
there was no finding of fraud, misrepresentation of a material
fact, or showing of bad faith on the part of the appellant. The RO
found that the appellant held a large degree of fault in the
creation of the loan guaranty indebtedness when he failed to
cooperate with the VA. The RO found that the appellant's failure to
cooperate with the VA by not

- 7 -

submitting the documentation requested to verify his financial
inability to repay the debt which resulted from the compromise
agreement outweighed any other factor to be considered.

In December 1996, the VA received the appellant's Financial Status
Report (VA Form 20-5655). He reported that he had no income. His
total monthly expenses were $732.00. The monthly expenses included
$410.00 for rent/mortgage; $90.00 for food; $50.00 for utilities
and heat, $52.00 for auto insurance, and $130.00 for monthly
payments on installment contracts. The appellant reported having
$67.00 cash in the bank and $60.00 cash on hand. He stated that he
last held a job in August 1996 with a temporary service; he worked
for two days. His employment in 1996 consisted of temporary jobs
that did not last longer than 30 days. A 1993 U.S. Individual
Income Tax Return for the year of 1993 indicates that the veteran
reported having an adjusted gross income in the amount of
$50,163.00. A 1994 U.S. Individual Income Tax Return indicates that
the appellant's adjusted gross income was $38,838.00. A 1995 U.S.
Individual Income Tax Return indicates that the appellant received
$4,320.00 in unemployment compensation.

In a February 1997 determination, the RO held that the information
submitted by the appellant was not sufficient to change the
previous decision. The appellant's failure to submit all of the
requested information cannot be overlooked. A review of the
appellant's tax returns showed that in the year of the loan
default, the appellant earned $50,163.00. The RO concluded that the
appellant had the financial ability to maintain monthly mortgage
payments. The RO stated that the appellant had not presented
evidence which would relieve him of the responsibility for the
circumstances that led to the default and related indebtedness or
which showed that he did not have the financial ability to repay
the debt.

In a March 1997 statement, the appellant stated that he was still
unemployed. He stated that he made loan payments to the VA until
April 1995; he owed $2,186.90. The appellant indicated that each
month, he received $300.00 to $400.00 from the VA County Services,
$100.00 from begging, and $300.00 a month from the sale of
household items and holiday decorations. He indicated that some
months, the

deficit was made up by relatives. The appellant stated that he owed
back taxes. He indicated that his prospects for employment were
minimal due to medical conditions. The appellant stated that his
doctor advised him that he may have to undergo a quadruple bypass
surgery in the future.

In a May 1997 determination, the RO indicated that the additional
information submitted by the appellant was not sufficient to change
its previous decision. The RO indicated that they were not
unsympathetic with the appellant's present circumstances and noted
that the appellant could request a suspension of payments until he
found employment.

Pertinent Law and Regulations

The law and regulations authorize a waiver of collection of a loan
guaranty indebtedness from an appellant where he has been found to
be free from an indication of fraud, misrepresentation, or bad
faith, and both of the following factors are found to exist: (1)
After default there was a loss of the property which constituted
security for the loan, and (2) collection of the indebtedness would
be against equity and good conscience. 38 U.S.C.A. 5302(b); 38
C.F.R. 1.964(a).

The standard "equity and good conscience" will be applied when the
facts and circumstances in a particular case indicate a need for
reasonableness and moderation in the exercise of the Government's
rights. The decision reached should not be unduly favorable or
adverse to either side. The phrase "equity and good conscience"
means arriving at a fair decision between the obligor and the
Government. In making this determination, consideration will be
given to the following elements, which are not intended to be all-
inclusive: (1) The fault of the debtor, (2) balancing of faults
between the debtor and the VA, (3) undue hardship of collection on
the debtor, (4) a defeat of the purpose of an existing benefit to
the appellant, (5) the unjust enrichment of the appellant, and, (6)
whether the appellant changed positions to his or her detriment in
reliance upon a granted VA benefit. 38 U.S.C.A. 5302; 38 C.F.R.
1.965(a).

-9-

Analysis

In the December 1996 and February 1997 decisions on Waiver of
Indebtedness, the RO found the appellant to be free from an
indication of fraud, misrepresentation, or bad faith, and the Board
concurs with that preliminary finding. In the evaluation of whether
equity and good conscience necessitate a favorable waiver decision,
the Board must consider all of the specifically enumerated elements
applicable to a particular case. Furthermore, although not an
explicit element of equity and good conscience, the Board also
looks to whether the appellant attempted to mitigate the amount of
the indebtedness.

VA's working definition of "fault" is "The commission or omission
or an act that directly results in the creation of the debt."
(Veteran's Benefits Administration Circular 20-90-5, February 12,
1990). Fault should initially be considered relative to the degree
of control the appellant had over circumstances leading to the
foreclosure. If control is established, even to a minor degree, the
secondary determination is whether the debtor's actions were those
expected of a person exercising a high degree of care, with due
regard for the debtor's contractual responsibilities to the
Government. The age, financial experience, and education of the
debtor should also be considered in these determinations.

Under the VA's definition of "fault," the Board is concerned with
whether the appellant was responsible for "the commission or
omission of an act that directly results in the creation of the
debt." 'Fault" in terms of "right" and "wrong" is secondary, if not
irrelevant. Determining the proximate cause of the resulting debt
is the critical issue.

In the present case, the Board's analysis of fault presents two
distinct avenues for review: the manner in which the appellant
defaulted on the VA guaranteed loan and the appellant's negotiated
settlement of the debt following the default.

Clearly, the appellant was in direct control of the debt obligation
during his entire ownership of the subject property. The appellant
was making all of the decisions

relevant to his obligation under the VA guaranteed loan. He
voluntarily agreed to repay any guaranty claim which the VA may be
required to pay to the appellant's noteholder on account of a
default in the loan payments. Utilizing the VA guaranteed loan, the
appellant had been able to purchase the subject property under
favorable conditions.

The appellant's responsibility for payment under the loan
obligation was not contingent upon whether it was advantageous for
him to maintain his loan payments. Even if the appellant's marital
difficulties caused him to have financial difficulties, it was both
incumbent upon the appellant and to his distinct advantage, to make
sure that he continued to keep the mortgage payments current. The
Board points out that the VA loan approval was based upon the
appellant's income and not his spouse's income. He should have been
able to pay the mortgage payments despite his marital problems.
Thus, the Board concludes that the appellant was at fault in the
creation of the loan guaranty indebtedness by creating the
circumstances that led to the default of the VA guaranteed loan.

As indicated, there is also an element of fault that may be
attributed to the appellant on the basis of his negotiated
compromise settlement of the debt with the VA following the
default. It was, in fact, those very negotiations that resulted in
the creation of the appellant's loan guaranty indebtedness. As
noted above, under the VA's definition of "fault," the Board is
concerned with whether the appellant was responsible for "the
commission or omission of an act that directly results in the
creation of the debt." Determining the proximate cause of the
resulting debt is the critical issue. In the present case, the VA
permitted the appellant and his ex-spouse to sell the subject
property at a sale price that was less than the deficiency, with
the provision that they each sign a promissory note for the loss.
This was to the appellant's advantage because the debt was less
than if foreclosure had occurred and his credit rating was
protected. The appellant signed the promissory note and agreed to
pay the VA $3000.00 in $60.00 monthly payments for sixty months
until paid in full.

It was the appellant and his ex-spouse who negotiated a reduced
indebtedness with the VA and executed the promissory note in
consummation of their negotiations. The appellant did so of his own
volition, and under no apparent or implied duress. Having freely
entered into the very agreement that created the loan guaranty
indebtedness, by definition, he must be considered at fault in the
creation of that loan guaranty indebtedness. Direct control being
established, the appellant was required to take those actions
expected of a person exercising a high degree of care, with due
regard to his contractual responsibility to the Government. The
Board finds that the appellant has not exercised a high degree of
care in that he has not made payments to the VA as he agreed in the
compromise agreement and promissory note. Even if the appellant's
loss of employment caused him to incur increased debt, it was both
incumbent upon him and to his distinct advantage, to make sure he
continued to make the payments to the VA.

The Board concludes that the fault of the appellant in the creation
of the loan guaranty indebtedness was significant. The VA has
absorbed a loss in this transaction. Since the appellant created
the circumstances leading to the indebtedness in the first place,
he should bear the burden in its repayment.

Notwithstanding this conclusion, the Board may take into
consideration any mitigating factors, and a finding of fault can be
tempered by a finding that the appellant made some efforts to avoid
or minimize the loan guaranty indebtedness. It is conceded that the
appellant made an effort towards the mitigation of the indebtedness
when he cooperated with his ex-spouse and agreed to pursue a
compromise sale of the subject property. The Board points out that
the appellant has already been rewarded for his efforts at
mitigation. In September 1993, the VA waived a portion of the loan
guaranty indebtedness in the amount of $6,437.20.

There is no evidence that the VA shared responsibility for the
creation of the indebtedness. In fact, the evidence reveals that
the VA directly assisted the appellant in reducing that debt by
approving the compromise sale of the subject property.

The Board notes that under the provisions of 38 U.S.C.A. 3720
(a)(3) (West 1991 and Supp. 1998), the VA has the power to
compromise any claim. A compromise sale avoids the need of
foreclosure. It is premised upon the understanding that the VA will
lose less through a compromise and that the obligors will pay the
difference between the mortgage balance and the proceeds from the
sale. The promissory note is the legal mechanism used to further
obligate the appellant. The power to enter into a compromise sale
is discretionary on the part of the VA. The appellant does not have
an absolute right to a compromise agreement. The VA offered the
appellant an alternative to foreclosure by approving the compromise
sale. The appellant's credit was protected and he was allowed to
make payments on the loan indebtedness, compatible with his income.

The Board also has considered whether the granting of a waiver
would provide an unjust enrichment to the appellant. The Board
finds that the appellant would be unjustly enriched if waiver of
the loan indebtedness was granted, since the appellant already has
received the benefit of the compromise sale. As noted above,
because the VA approved the compromise sale, the appellant's credit
was protected and the amount of the loan indebtedness was greatly
reduced.

Finally, the Board must analyze the appellant's current financial
status and the potential impact of loan payments on his ability to
discharge his responsibilities and to provide himself and his
family with the basic necessities of life. The Board is
particularly aware of the principle that, once the necessary living
expenses have been met, the appellant is expected to accord a debt
to the VA the same regard given to any other debt.

The appellant asserts that he is unable to repay the loan guaranty
indebtedness because he is unemployed. Although the evidence
provided by the appellant shows that he is currently unemployed,
for the most part, the evidence shows that in the past, the
appellant has proven to be both resourceful and industrious. The
evidence of record shows that the appellant has superlative
employment credentials. He reported having a Ph.D. in organic
chemistry. The evidence shows that in 1989, when the VA loan was
approved, the appellant had a position as a senior research

chemist. He reported making $67,704.34 in 1988. As of August 1989,
his earnings, year-to-date, were $36,215.46. The evidence of record
further shows that in 1993, the appellant reported having an
adjusted gross income of $50,163.00. In 1994, the appellant had an
adjusted gross income of $38,838.00.

The evidence of record further shows that although the appellant is
unemployed at the present time, he appears to be able to pay his
monthly expenses, including a monthly payment in the amount of
$130.00 for installment contracts. The Board emphasizes that the
appellant is expected to accord a debt to the VA the same regard
given to any other debt.

Based upon the appellant's past employment history coupled with his
superlative education credentials, the Board concludes that the
appellant's current unemployment status is not shown to be
permanent. The proper analysis of undue hardship must take into
consideration not only the appellant's present financial picture,
but also a realistic projection of his status in the foreseeable
future. The appellant is relatively young and can reasonably expect
to have many more years of substantially gainful employment. He
should be able to repay the loan guaranty indebtedness over time
without significantly impairing or curtailing funding for basic
necessities of life. The appellant asserts that his chances of
finding employment are minimal due to medical problems. There is no
evidence of record to support this contention. Thus, the Board
concludes that collection of the loan guaranty indebtedness will
not create undue hardship for the appellant.

In conclusion, the Board has determined that the appellant was at
fault in the creation of the loan guaranty indebtedness. The Board
also finds that the VA was entirely without fault, but has absorbed
a substantial loss in this transaction. The Board has determined
that the appellant made an effort to avoid the loss and has already
been rewarded for that effort when the VA waived a portion of the
loan guaranty indebtedness. Finally, it has been determined that
the appellant has the financial ability to pay all of the loan
guaranty indebtedness. Consequently, a collection of the loan
guaranty indebtedness in the principal amount of $3,069.99 would
not be unduly favorable or adverse to either the Government or the
appellant,

- 14 -

nor would it violate the principles of "equity and good
conscience." 38 U.S.C.A. 5107, 5302; 38 C.F.R. 1.965(a).

ORDER

Waiver of recovery of the appellant's loan guaranty indebtedness is
denied.

THOMAS J. DANNAHER

Member, Board of Veterans' Appeals

-15 - 

